Citation Nr: 0326342	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, including due to an undiagnosed illness in 
a Gulf War veteran.

2.  Entitlement to service connection for a right elbow 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

3.  Entitlement to service connection for a lumbar spine 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

4.  Entitlement to service connection for a bilateral hip 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

5.  Entitlement to service connection for a bilateral ankle 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

6.  Entitlement to service connection for a bilateral foot 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

7.  Entitlement to service connection for a bilateral knee 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

8.  Entitlement to service connection for heart disease.

9.  Entitlement to service connection for a headache 
disorder, including due to an undiagnosed illness in a Gulf 
War veteran.

10.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness in a Gulf War 
veteran.

11.  Entitlement to service connection for memory loss, 
including due to an undiagnosed illness in a Gulf War 
veteran.

12.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

13.  Entitlement to service connection for substance abuse.

14.  Entitlement to an initial compensable evaluation for 
lateral epicondylitis, left elbow.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had recognized active service from August 1989 to 
September 19, 1993.  He served in the Southwest Asia theater 
of operations from January to May 1991.

It is also noted that the veteran had a period of service 
from September 20, 1993 to June 1996, and was discharged 
under conditions other than honorable.  In a January 1998 
Administrative Decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, determined 
that the character of the veteran's discharge from this 
period of service constituted a bar to payment of VA 
benefits, other than health care under Chapter 17 of Title 
38, United States Code.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO in Jackson, Mississippi.  In 
April 1999, the veteran testified at a Board hearing at the 
RO.  In August 1999, the Board remanded the matter for 
additional development of the evidence.  In June 2003, the 
veteran testified at a second Board hearing at the RO at his 
request.  

In its August 1999 remand, the Board noted that in November 
1998, the veteran had submitted a claim of service connection 
for residuals of a cold injury to his feet.  As the RO had 
not yet adjudicated the claim, it was referred to the RO for 
appropriate action.  A review of the record indicates that 
this matter has still not yet been addressed.  In addition, 
the Board notes that in September 1999, the veteran submitted 
a claim of service connection for a cervical spine 
disability.  In September 2001, he submitted a claim of 
service connection for an inguinal hernia.  These matters 
have likewise not yet been addressed by the RO.  Thus, the 
claims of service connection for a cervical spine disability, 
an inguinal hernia, and residuals of a cold injury to the 
feet are referred to the RO for initial consideration.  

The Board also notes that at his most recent Board hearing in 
June 2003, the veteran claimed that he had been advised by VA 
that he had withdrawn his claim for nonservice-connected 
disability pension benefits.  He indicated, however, that he 
wished to pursue that issue.  The Board has reviewed the 
record, but is unable to identify any communication from VA 
advising the veteran that he had withdrawn his pension claim, 
as he contends.  

Rather, the record shows that in October 1999, the RO denied 
the veteran's application for nonservice-connected disability 
pension benefits on the basis that his annual income exceeded 
the applicable maximum pension rate.  The veteran submitted a 
Notice of Disagreement with the determination in December 
1999, and a Statement of the Case was issued in September 
2000.  The veteran, however, did not submit an appeal within 
the applicable time period.  

Beginning in March 2001, and on several occasions thereafter, 
the veteran contacted the RO and claimed that he was 
unemployed with no income and wished to obtain nonservice-
connected disability benefits.  In an August 2002 letter, the 
RO again notified the veteran that he was not entitled to 
nonservice-connected disability pension benefits, as his 
annual income exceeded the applicable maximum pension rate.  
He was properly notified of his appellate rights.  

Although the veteran's June 2003 hearing testimony was given 
within the one-year filing period, the Board is unable to 
accept it as a timely Notice of Disagreement with the August 
2002 denial of pension benefits.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (holding that hearing testimony before the 
Board, even though given within the one-year filing period, 
cannot constitute a valid Notice of Disagreement because it 
was taken before the Board and not the RO).  To the extent 
that the veteran's statements constitute a new claim for 
non-service-connected pension, this matter is referred to the 
RO for appropriate action.  




REMAND

At the outset, the Board notes that it appears that the 
veteran's service medical records are incomplete.  Pursuant 
to the Board's August 1999 remand instructions, the RO 
attempted to obtain additional service medical records from 
the service department.  These efforts included contacting 
the National Personnel Records Center approximately nine 
times, resulting in a lengthy delay in the veteran's appeal.  
Despite these efforts, it appears from examination of the 
claims file that the RO was unable to obtain a complete set 
of the veteran's service medical records and was not able to 
obtain the original service medical records but only copies 
of a few records.  The Board concludes that the case must be 
remanded for the RO to notify the veteran which records VA 
was unable to obtain and of the efforts undertaken by VA to 
obtain his service medical records, and whether any further 
attempts may be taken or whether VA has concluded that it is 
reasonably certain that further efforts to obtain the service 
medical records would be futile.  38 U.S.C.A. § 5103A(b)(2), 
(3) (West 2002).

The Board notes that, since he filed his original claim in 
June 1997, the veteran has often submitted copies of his 
service medical records, frequently highlighting portions he 
felt were relevant to his claims.  Therefore, VA should 
request that the veteran submit a complete set of all service 
medical records in his possession. 

It is also noted that in a letter received by the Board in 
September 2003, the veteran claimed that he had recently been 
awarded disability benefits from the Social Security 
Administration.  In pertinent part, the Veterans Claims 
Assistance Act of 2000 provides that VA has an obligation to 
obtain relevant records that are held or maintained by a 
governmental entity.  38 U.S.C.A. § 5103A(c) (West 2002).  
Efforts to obtain these records are not discretionary under 
the provisions of the VCAA.  

It is also noted that at his June 2003 hearing, the veteran 
complained that the record on appeal is incomplete.  He 
indicated generally that he had been treated at the VA 
Medical Centers (VAMC) in New Orleans, Biloxi, and Gulfport, 
but that such records had not been associated with the claims 
folder.  A review of the record reveals medical records from 
the Biloxi and Gulfport VAMCs for the period from February 
1998 to March 2002.  The Board is unable to find records from 
the New Orleans VAMC.  Specifically, the veteran testified 
that he underwent a cardiac catherization there in May 2000, 
and an examiner at Biloxi made a note in those records that 
the veteran reported around that time that he was preparing 
to undergo the catherization.  To ensure that the record on 
appeal is complete, an attempt should be made to obtain 
additional VA clinical records pertaining to the veteran.  As 
previously noted, the VCAA emphasizes the importance of 
obtaining records maintained by the federal government.  
38 U.S.C.A. § 5103A(c) (West 2002).  

Finally, it is noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran and 
request that he submit the complete set 
of his original service medical and 
personnel records.  He should be advised 
that VA's efforts to obtain complete 
records from the service department were 
unsuccessful, informed which records VA 
was unable to obtain, and notified of the 
efforts undertaken by VA to obtain his 
service medical records and whether any 
further attempts may be taken or whether 
VA has concluded that it is reasonably 
certain that further efforts to obtain 
the service medical records would be 
futile.  38 U.S.C.A. § 5103A(b)(2), (3) 
(West 2002)..  

3.  The RO should contact the New Orleans 
VAMC and request copies of complete 
clinical records pertaining to the 
veteran for the period from June 1996 to 
the present.  In particular, the RO 
should attempt to obtain a report of a 
cardiac catherization performed at the 
New Orleans VAMC on or about May 5 or 8, 
2000.

4.  The RO also should contact the Biloxi 
and Gulfport VAMCs and request copies of 
complete clinical records pertaining to 
the veteran for the period from June 1996 
to February 1998, and from March 2002 to 
the present.

5.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any decision regarding the 
veteran's recent application for 
disability benefits, as well as copies of 
all supporting medical records utilized 
in making that decision.  

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If any development requested 
above has not been completed, remedial 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Then, the RO should review the claims.  If the benefits 
sought on appeal are not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________                     
____________________________
         ROBERT P. REGAN					WAYNE M. BRAEUER
        Veterans Law Judge,					   Veterans 
Law Judge,
     Board of Veterans' Appeals				Board of 
Veterans' Appeals


______________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


